Exhibit 8 FOURTH AMENDED AND RESTATED LOAN AGREEMENT SECOND WAIVER AND AMENDMENT THIS SECOND WAIVER AND AMENDMENT, dated as of November 21, 2009 (this “Waiver”), is entered into by and among Mercantile Bancorp, Inc., a Delaware corporation (“Borrower”), and Great River Bancshares, Inc., a Nevada corporation (“Lender”).All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Amended Loan Agreement (as defined below) as further amended by this Waiver. RECITALS WHEREAS, Borrower and Lender are parties to that certain Fourth Amended and Restated Loan Agreement dated as of April 30, 2009 (the “Loan Agreement”) and that certain Fourth Amended and Restated Loan Agreement Waiver and Amendment, dated as of August 10, 2009 (the “August Waiver;” and together with the Loan Agreement, the “Amended Loan Agreement”); WHEREAS, Borrower has breached Sections 5.11, 5.13 and 6.12 of the Amended Loan Agreement (the “Breached Provisions”), and as a result an Event of Default, as defined inSection 7 of the Amended Loan Agreement, has occurred; WHEREAS, Borrower has requested that Lender waive the Event of Default under the Amended Loan Agreement resulting solely from the Breached Provisions, and Lender is willing to waive such Event of Default in accordance with the terms and conditions of this Waiver; WHEREAS, Lender and Borrower also desire to modify the payment dates for the payment of the principal amounts outstanding on the Revolving Loan and Term Loan A, Term Loan B and Term Loan C; WHEREAS, Borrower has requested that Lenderloan to Borrower additional funds, and Lender has agreed to lend such funds to Borrower on the terms and conditions set forth herein; and WHEREAS, Borrower and Lender desire to further amend certain sections of the Amended Loan Agreement as set forth in this Waiver. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Waiver.Subject to the other terms and conditions of this Waiver, Lender hereby waives the Event of Default caused solely by: (i) Borrower’s failure to comply with Section of the Amended Loan Agreement as of September 30, 2009; (ii) Borrower’s failure to comply with Section 6.12 of the Amended Loan Agreement through the date hereof; and (iii) Borrower’s failure to comply with the requirements contained in Section 5.11 of the Amended Loan Agreement with respect to the failure of Borrower and Royal Palm Bank to maintain a “well-capitalized” rating under the Capital Guidelines and 12 U.S.C. §1831o through the date hereof.Lender hereby waives the requirements of the last sentence of Section 5.11 with respect to (1)Royal Palm Bank until the earlier of (a) the contribution of $11 million of capital to Royal Palm Bank or (b) January 31, 2010, and (2) with respect to Borrower until January 31, 2010.Lender also hereby extends the principal payments on the Term Note A as set forth herein. Except for the waiver and extension expressly set forth in the immediately preceding three sentences, this Waiver does not modify or affect the obligations of the Borrower to comply fully with all terms, conditions and covenants contained in the Amended Loan Agreement (as amended below) or any of the other Transaction Documents. Nothing contained in this Waiver shall be deemed to constitute a waiver of any other Default or Event of Default under the Amended Loan Agreement or any of the other Transaction Documents or a waiver of any rights or remedies Lender may have arising as a result of such other Defaults or Events of Default or any other rights or remedies Lender may have under the Amended Loan Agreement, any of the other Transaction Document or under applicable law.From and after the date of this Waiver, the amounts outstanding under the Amended Loan Agreement shall cease accruing interest at the default rate set forth in Section 2.04(e) of the Amended Loan Agreement; provided, that nothing contained herein shall limit Lender’s ability to charge or collect interest at the default rate contemplated by Section 2.04(e) of the Amended Loan Agreement upon the occurrence of any Event of Default occurring on or after the date hereof. 2.Amendments.The Amendment Loan Agreement shall be further amended by deleting the following
